Citation Nr: 0728968	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-21 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar spine.

2.  Entitlement to service connection for a disability of the 
lungs (claimed as lung cancer), to include as secondary to 
asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1953 to March 
1956.  He also had prior service with the Oklahoma National 
Guard from August 1950 to January 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision that 
denied the veteran's claim of service connection for lung 
cancer and a December 2004 RO decision that denied the 
veteran's claim of service connection for a back disability.

In October 2005, the veteran's representative filed a claim 
for non-service-connected pension benefits on his behalf.  
The RO has not yet addressed this issue, and it is therefore 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (finding that the Board does 
not have jurisdiction over issues not yet adjudicated by the 
RO).


FINDINGS OF FACT

1.  Any current lumbar spine disability is not related to a 
disease or injury in service; arthritis was not diagnosed 
within one year after service.

2.  Any current lung disability to include lung cancer is not 
related to a disease, injury, or any asbestos exposure in 
service; lung cancer was not diagnosed within one year after 
service.


CONCLUSIONS OF LAW

1.  A chronic disability of the lumbar spine was not incurred 
or aggravated in active service and arthritis may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  A chronic lung disability was not incurred or aggravated 
in active service and lung cancer may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claims, 
letters dated in September 2004 and December 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The letters also 
informed the veteran that additional information and evidence 
was needed to support his claims and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Board notes that efforts were made to obtain the 
veteran's service medical records, but they were destroyed in 
a fire.  When a veteran's service records are unavailable, 
the VA's duty to assist, the duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  Furthermore, though 
there is no adverse presumption of service connection as a 
result of the loss of these records, there is an expanded 
duty to assist the veteran in obtaining evidence from 
alternate or collateral sources.  See Cromer v. Nicholson, 
455 F.3d 1346 (Fed. Cir. 2006).  Since all efforts to recover 
the veteran's service medical records have failed, the Board 
finds that VA has satisfied its duty to assist in this 
regard.

Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims.  Furthermore, the 
veteran's Social Security Administration (SSA) records have 
been obtained.  The Board has reviewed the September 1995 SSA 
decision and finds that all pertinent records are in the 
claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
In this case, neither examination nor opinion is needed on 
the claim because there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that, in 
circumstances similar to this where the supporting evidence 
of record consists only of a lay statement, VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See, e.g., Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some 
casual connection between his disability and his military 
service").

SERVICE CONNECTION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. §§ 3.303, 3.304.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as arthritis and specified forms of 
cancer, if the disability was manifested to a compensable 
degree within one year of  separation from service.  38 
U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As to claims involving service connection for asbestos-
related diseases, there are no special statutory or 
regulatory provisions.  However, the VA has provided 
adjudicators with some guidelines in addressing claims 
involving asbestos exposure, as set forth in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, 7.21 (January 31, 1997).  The manual 
notes that the most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  The 
latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).

The clinical diagnosis of asbestosis requires a history of 
asbestos exposure and radiographic evidence of parenchymal 
lung disease.  In reviewing claims for service connection, it 
must be determined whether or not military records 
demonstrate asbestos exposure in service; it should be 
determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.  VBA M21-1, Part VI, 7.21.

The pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.

In general, a grant of service connection requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or  
injury and the present disease or injury.  Pond v. West, 12  
Vet. App. 341, 346 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

DISABILITY OF THE LUMBAR SPINE

In this case, the veteran has presented ample evidence of a 
current chronic disability of the lumbar spine.

The veteran first reported back problems in a private medical 
examination in May 1989.  At that examination, the veteran 
complained of pain in his lower back with resulting muscle 
stiffness after performing heavy lifting at his construction 
job.  The diagnosis was acute lumbar strain.

In a handwritten report of a May 1994 private medical 
examination, the veteran described experiencing radicular 
pain throughout his lower extremities after injuring his 
right lower back in a separate work-related injury.  The 
examiner's impression was radiculopathy due to problems at 
the L5-S1 disc.

In a September 1995 SSA decision, the veteran was granted 
disability status based on his April 1994 work-related 
injury.  Thus, the veteran has presented clear evidence of a 
current chronic disability of the lumbar spine.

However, the veteran has produced neither medical nor lay 
evidence of in-service incurrence or aggravation of his lower 
back disability.  Only in the veteran's August 2004 claim for 
a "back injury," which states that he was treated at 
Schofield Barracks in Hawaii in 1954, does the veteran 
associate his disability with service.  At no point, either 
in statements directly to the Board or during his numerous 
medical examinations, has the veteran provided any details as 
to the nature of an in-service back injury.

The veteran's separation examination, the sole available 
document of his service medical records, indicates that the 
veteran's spine and other musculoskeletal components were 
normal.  The first recorded complaint of back pain comes from 
a May 1989 private medical report, in which the veteran 
states that he had an onset of pain after doing some heavy 
lifting at his construction job.  In May 1994, the veteran 
again reported injuring his right lower back while lifting a 
pipe at work.  Subsequent medical reports describe the 
incident in more detail.  A June 1994 private medical record 
states that the veteran reported that, in April of 1994, "he 
and another employee was [sic] lifting a 200 to 300 pound 
piece of pipe tubing that was 40 feet in length.  The 
[veteran] states he was walking forward and that as he was 
walking he stepped into a ditch that was approximately one 
foot deep.  He states that as he attempted to step out of the 
ditch he felt a sharp pain to the low back as he strained to 
get himself out of the ditch.  He then dropped the pipe and 
was unable to return to a full standing position . . . [X-
rays] revealed three disc bulges with narrowing of the spinal 
cord at the lower spine."  According to a December 1994 
private medical report, the veteran received Workmen's 
Compensation for time off and medical bills following his on-
the-job injury.  Despite the veteran's recent contentions 
that his chronic back problems are the result of an injury 
during service, the record shows otherwise.  All pertinent 
medical evidence shows that the veteran's current back 
disability was incurred after service as the result of 
construction-related back injuries.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of drawing medical 
conclusions; thus, his statements regarding etiology and 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the Board places much 
greater probative weight on available medical records than it 
does on the veteran's uncorroborated statements made in 
connection with his claim for service connection submitted 
decades after service.  See 38 C.F.R. § 3.203; see also 
Cartright v. Derwinski, 2 Vet. App. 24 (1991) (stating that, 
although the Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements).

In sum, the veteran's separation examination was negative for 
any back abnormality, and the veteran has not presented 
competent medical evidence of an in-service back injury.  
Post-service, the record reflects no complaints of back 
problems until 1989, 33 years after the veteran's separation 
from service;  furthermore, the veteran was not diagnosed 
with degenerative disc disease of the  lumbar spine until 
1994, 38 years after service.  Such an extended period of 
time after service without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The veteran has not 
submitted any statements regarding the nature of his claimed 
in-service back injury, and indeed all of his statements to 
medical examiners show that the veteran considers his 
disability to be related to post-service employment.  There 
is no evidence to the contrary.

Accordingly, service connection for a disability of the 
lumbar spine is not warranted.

LUNG CANCER

The veteran has produced ample evidence of a current lung 
disorder.

The veteran first reported chest problems in October 1979, 
when he reported to a private hospital after experiencing 
chest pain and fainting.  The diagnoses were angina pectoris, 
sinus tachycardia, and an anxiety neurosis.  In August 1988, 
the veteran reported to the emergency room with nausea, 
vomiting, diarrhea, dizziness, and pain on the left side of 
his chest.  The examiner's impression was a viral infection 
but that the chest pain was musculoskeletal.  A chest x-ray 
showed no infiltrates or other abnormality with moderately 
overexpanded, but otherwise normal, lungs.

In a June 1990 private medical report, the veteran reported a 
history of shortness of breath with progressively worsening 
wheezing on and off for the previous year.  An x-ray again 
revealed hyperinflated lungs with no cardiomegaly or 
infiltrates.  The diagnosis was chronic obstructive pulmonary 
disease (COPD).

According to an October 2004 operative report, the veteran 
was admitted to a private hospital to undergo a fiberoptic 
bronchoscopy, mediastinoscopy, and a right thoracotomy with 
right upper lobectomy to remove an enlarging nodule from his 
right lung.  Frozen sections taken from the veteran's right 
lung revealed moderately differentiated papillary 
adenocarcinoma in one section of the lung, with other 
sections showing small obsolescent granulomas but no 
neoplasm.  Post-operative diagnoses were adenocarcinoma of 
the right lung and granulomatous disease.

A private medical report from November 2004 shows that, after 
his release from the hospital, the veteran was hospitalized 
twice more after episodes of pneumothorax (collapsed lung).  
CT chest scans revealed a bilateral increase in infiltrates 
and a pulmonary embolism.  The examiner's diagnoses included 
severe COPD, bilateral institial infiltrate secondary to 
infection, resolved left pneumothorax, pulmonary embolism, 
atrial fibrillation, and hypertension.  Thus, it is clear 
that the veteran has chronic lung problems to include lung 
cancer.

Nevertheless, the veteran has not submitted credible evidence 
of either in-service incurrence or aggravation of a lung 
disorder or an in-service lung injury, nor has he presented 
any medical evidence whatsoever linking his lung cancer to 
service.  

The veteran's February 1956 separation examination indicates 
that the veteran's lungs and chest were normal upon 
separation.  The veteran first complained of chest pain in 
August 1988, over 32 years after separation from service.  
Furthermore, the veteran apparently was not diagnosed with 
lung cancer until 2004, with surgery being performed in 
September of that year.  Such an extended period of time 
after service without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the veteran's claim for direct service 
connection.  See Maxson, supra.  In addition, not one of the 
various available private medical reports relates the 
veteran's lung problems to service.

However, the Board also considers the veteran's claim that 
his disability of the lungs, including residuals from surgery 
to remove adenocarcinoma, are associated with asbestos 
exposure during service.  The veteran states that he was 
exposed to asbestos both while working as a crane shovel 
operator during a cleanup and rescue operation following a 
May 1953 tornado in Waco, Texas, and while aboard the U.S.S. 
Marine Adder on the way to Korea.

In April 2005, the veteran submitted photocopies of documents 
showing that, in May 1953, the 16th Armored Engineer 
Battalion from Fort Hood participated in a massive cleanup 
and rescue effort in Waco, Texas, after a tornado had 
devastated the area.  A document submitted by the veteran in 
April 2005 shows that he had active service as a crane-shovel 
operator from February 1953 to September 1953 with the 
aforementioned 16th Armored Engineer Battalion from Fort 
Hood, Texas. The veteran also has submitted a photocopy of a 
photograph of the U.S. Naval Ship Marine Adder.

The Board notes that some of the major occupations involving 
exposure to asbestos include mining, milling, shipyard work, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  See VBA M21-1.  Given the veteran's MOS 
of crane-shovel operator and known deployment to Waco, Texas, 
for cleanup and rescue following the tornado, it is plausible 
that the veteran had exposure to asbestos during service.

Although the veteran's separation examination showed that he 
had normal lungs at discharge, the Board again notes that the 
latent period for asbestos-related lung disorders varies from 
10 to 45 or more years between first exposure and development 
of a disease.  Id.  Thus, with respect to asbestos exposure, 
the extended period of time between the veteran's discharge 
from service and diagnosis and treatment of his lung 
disability is not dispositive of the claim.

However, even conceding that the absence of a lung disability 
in the veteran's separation examination is of little 
probative value and conceding that he may have been exposed 
to asbestos during service, the veteran still has failed to 
show any nexus between his reported asbestos exposure during 
service and any current lung disability, including lung 
cancer and its residuals.  Indeed, available medical evidence 
preponderates against this aspect of the veteran's claim.

Not one of the various medical reports discussing the 
veteran's lungs relates his lung problems to asbestos, either 
during service or at post-service construction employment.  
None of the available reports even mentions the veteran's 
history of asbestos exposure, although reports in June 1990 
and December 1994 do note the veteran's habit of smoking a 
pack of cigarettes every day since service.  The veteran has 
presented no radiographic evidence of parenchymal lung 
disease.  Nor has there been a diagnosis of interstitial 
pulmonary fibrosis (asbestosis), the most common disease 
related to asbestos exposure.  Indeed, the only evidence 
linking the veteran's lung disorder to in-service asbestos 
exposure is the veteran's own statements.

As noted above, the veteran can attest to factual matters of 
which he had first-hand knowledge, such as experiencing pain 
in service.  See Washington.  However, as a lay person, the 
veteran has not been shown to be capable of drawing medical 
conclusions, and thus his statements regarding etiology and 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, while the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno.  Therefore, he 
cannot provide a competent opinion regarding either diagnosis 
or causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This includes weighing the 
absence of contemporary medical evidence against lay 
statements.

Accordingly, service connection for a disability of the 
lungs, to include as secondary to asbestos exposure, is not 
warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for a disability of the lumbar spine is 
denied.

Service connection for a disability of the lungs, to include 
lung cancer, claimed as due to asbestos exposure, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


